Stephens, J.
1. Where a subscriber to the capital stock of a corporation lias complied with, his contract and fully paid for his stock, and where the corporation, after demand upon it for issue of the stock, refuses to issue the stock, the subscriber may treat the contract as rescinded and recover from the corporation the amount which he has paid for the stock. DeLamar v. Fidelity Loan & Investment Co., 158 Ga. 361 (4) (123 S. E. 116); 14 C. J. 486, § 720; Watkins v. Record Photographing Abstract Co., 76 Ore. 421 (149 Pac. 478); Kinser v. Cowie, 235 Ill. 383 (85 N. E. 623, 126 Am. St. R. 221).
2. The petition set out a cause of action, and the court properly overruled the demurrer.

Judgment affirmed.


Jenkins, P. J., and Bell, J., concur.